CHANGE OF CONTROL AGREEMENT



Jean H. Gibson

           This Agreement, entered into as of April 15, 2002 between Central
Vermont Public Service Corporation (hereinafter "Company") and the undersigned
Executive executing this Agreement (hereinafter "Executive").

           WHEREAS, the Executive is providing valuable services to the Company,
and

           WHEREAS, the Company wishes to assure continued availability of the
Executive's services and to create an environment which will promote the
Executive's giving impartial and objective advice in the face of potentially
disturbing circumstances arising from the possibility of a Change of Control of
the Company (as herein defined);

           NOW THEREFORE, the Company and the Executive in consideration of the
terms and conditions set forth hereby mutually covenant and agree as follows:

1.         General Conditions No benefit shall be payable hereunder pursuant to
Section 4 of this Agreement unless there shall have been both a Change of
Control of the Company, as set forth in Section 3 below, and a Termination
Event, as set forth in Section 4 below. In construing the terms of the
Agreement, it is the intent of the parties to this Agreement to provide the
Executive with financial protection in the event significant changes in his
employment status occur following a Change of Control of the Company, and it is
agreed that provisions of the Agreement are therefore to be construed using a
reasonable man standard and not on narrow technical grounds.

2.         Term of Agreement This Agreement shall commence on the date hereof
and shall continue in effect until the earlier of (i) the fifth anniversary of
such date or (ii) the Executive's normal retirement date under the PENSION PLAN
OF CENTRAL VERMONT PUBLIC SERVICE CORPORATION AND ITS SUBSIDIARIES or any
successor retirement plan ("Normal Retirement Date"); provided, however, that
commencing on the date three years after the date hereof, and on each annual
anniversary of such date (the "Renewal Date"), the term of the Agreement shall
automatically be extended so as to terminate on the earlier of (x) three years
from such Renewal Date or (y) the Executive's Normal Retirement Date, unless at
least sixty days prior to the Renewal Date the Company shall give written notice
that the Agreement shall not be so extended.

3.         Change of Control For purposes of this Agreement, a Change of Control
shall mean (a), (b), (c), (d) or (e) below:

(a)  The acquisition, directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company's then
outstanding securities by any third person including a "Group" as that term is
used in Section 13 (d)(3) of the Securities Exchange Act of 1934 (the Exchange
Act); or

(b)  A change in the membership of the Board of Directors over a period of two
consecutive years in which the members of the Board at the beginning of the
period cease for any reason to be at least two-thirds of the Board at the end of
the period provided, however, that this section does not apply if the nomination
of each new director was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of the
period; or

(c)  The acquisition by a third person either directly or indirectly, of the
right to own, control or hold with power to vote 10% or more of the outstanding
voting securities of the Company, if immediately subsequent to the acquisition
of the Company's voting securities by such third person: (A) such third person
shall be a "public utility holding company" within the meaning of the 1935 Act,
whether or not exempt from registration thereunder, or (B) the Company shall be
in danger of losing its exemption under the 1935 Act or shall otherwise be
required to register under the 1935 Act; or

(d)  Consummation of a reorganization, merger or consolidation, other than a
reorganization, merger or consolidation following which the individuals and
entities that were the beneficial owners of the outstanding voting securities of
the Company immediately prior to such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 60% of the outstanding
voting securities of the company resulting from such reorganization, merger or
consolidation, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger or consolidation; or

(e)  Consummation of (i) a complete liquidation or dissolution of the Company or
(ii) the sale or other disposition in one transaction or a series of related
transactions of all or substantially all of the assets of the Company, as
determined by the Board, other than a sale or other disposition to a company,
which following such sale or other disposition, the individuals and entities
that were the beneficial owners of the outstanding voting securities of the
Company immediately prior to such sale or other disposition, beneficially own,
directly or indirectly, more than 60% of the outstanding voting securities of
such company in substantially the same proportions as their ownership in the
Company, immediately prior to such sale or other disposition.

4.         Termination Event

A.     Definition of Termination Event

        A Termination Event shall mean any of the following within the
thirty-six month period following a Change of Control:

     (1)  the loss by the Executive of his position by reason of demotion, or
the withholding, adverse alteration or reduction of responsibility, authority,
or compensation (including any compensation or benefit plan in which the
Executive participates or substitute plans adopted prior to the Change of
Control) to which the Executive was entitled immediately prior to a Change of
Control of the Company or to which he would normally be entitled from time to
time by reason of his office;

     (2)  the relocation of the Company's principal executive offices more than
25 miles away from the current offices or the Company requiring the executive to
be based anywhere other than within 25 miles of the Company's principal
executive offices except for the required travel on the Company's business to an
extent substantially consistent with his present business travel obligations;

     (3)  the failure of any other company, business, corporation, partnership,
individual, or group which succeeds substantially to the interest of the Company
or into which it is merged or consolidated, to expressly assume all rights,
duties, privileges and obligations set forth in this Agreement;

     (4)  the termination of the Executive's employment for any reason during
the 30 day period commencing on the first anniversary of the Change of Control
if, on the first anniversary of the Change of Control, a majority of the
Company's (or if the Company's shares are not publicly traded, the Company's
ultimate parent whose shares are publicly traded) board of directors were not
members of the Board immediately prior to the Change of Control (a Termination
Event described in this Section 4A(4), a "Voluntary Termination Event").

B.     Other Terminations

        Provided no preceding or coincident Termination Event has occurred, no
payments hereunder shall be made on account of the Executive's termination
because of (1) the Executive's death, disability or retirement (other than a
retirement following or coincident with a termination by the Company of the
Executive's employment without Cause) ; or (2) by the Company for Cause; or (3)
the Executive's voluntary termination.

1.       Disability; Retirement

If the Executive shall have been absent from the full-time performance of his
duties with the Company for six consecutive months as the result of the
Executive's incapacity due to physical or mental illness, and the Executive
shall not have returned to the full-time performance of his duties within thirty
days after written notice of termination, the Executive's employment may be
terminated for disability. Termination of the Executive's employment based on
retirement shall mean termination in accordance with the Company's generally
applicable retirement policy or with any retirement arrangement established with
the Executive's consent.

2.       Cause

Cause means termination based on the willful and continued failure by the
Executive to perform his duties for the Company or a subsidiary (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness), after a written demand for performance is delivered to the Executive
by the Chief Executive Officer of the Company which specifically identifies the
manner in which the CEO believes the Executive has not performed his duties; or
an act or acts of dishonesty taken by the Executive and intended to result in
his personal enrichment at the expense of the Company or a subsidiary.

5.         Severance Compensation

A.         If within three (3) years following a Change of Control, (i) a
Termination Event shall have occurred or (ii) the Company terminates the
Executive's employment without Cause (either of (i) or (ii) occurring within
three years following a Change of Control being a "Payment Event"), the Company
agrees to make payment in a lump sum ("Severance Compensation") to the Executive
of an amount equal to (1) times (2), where:

     (1)  Equals 2 and

     (2)  Equals the Base Amount (as defined in Section 280G(b)(3) of the
Internal Revenue Code of 1986, as amended, and the regulations and proposed
regulations promulgated thereunder); provided, however that the Base Amount,
solely for purposes of this Section 5A.(2), shall be calculated without taking
into account any taxable income that the Executive recognized as a result of the
exercise of stock options during the two-year period prior to a Change of
Control.

B.         The Company shall also pay the Executive all legal fees and expenses
incurred by the Executive as a result of such termination, including all such
fees and expenses, if any, incurred in investigating the merits, contesting,
(including the cost of alternate dispute resolution procedures to which the
parties may agree), or disputing any such termination or in seeking to
determine, obtain or enforce any right or benefit provided by this Agreement.

C.         If the amounts of such payments cannot be finally determined when
due, the Company shall pay the Executive an estimate, as determined in good
faith by the Company, of the minimum amount of such payments and shall pay the
remainder of such payments together with interest at the prime rate, plus 2% in
effect at the First National Bank of Boston, as soon as the amount thereof can
be determined.

D.         The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 5 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement insurance or similar benefits, by offset
against any amount claimed to be owing by the Executive to the Company, or
otherwise.

6.         Termination Date; Payment of Severance Benefits

A.         Payment of Compensation to Termination Date

The Company shall pay the Executive full compensation and all other amounts and
benefits to which the Executive is entitled through the Termination Date,
including the payment of such compensation, amounts and benefits during the time
of any extension of the Termination Date pursuant to Section 6C.(4) hereof.

B.         Date of Payment of Severance Benefits

The Company shall pay to the Executive Severance Compensation provided in
Section 5 hereof within thirty days of the Termination Date.

C.         Definition of Termination Date

Termination Date means:

     (1)  For Disability, that date thirty days after written notice of
termination if the Executive shall not have returned to the full time
performance of his duties, as described in Section 4B.(1) hereof.

     (2)  For Cause, (i) due to performance, that date following the notice to
the Executive of performance failure, which ends the period within which the
Executive is given to correct his performance as described in Section 4B.(2); or
(ii) regarding acts of dishonesty, thirty days after the Company's written
notification as described in Section 4B.(2) hereof.

     (3)  Without Cause, that date on which the Executive's employment was
terminated by the Company without Cause.

     (4)  For a Termination Event, the date on which the Executive notifies the
Company a Termination Event as described in Section 4A. has occurred.

If within thirty days following the Termination Date described above, a party
notifies the other party that a dispute exists concerning the Termination Event,
the Termination Date shall be extended to the date the dispute is fully
determined; provided however, that such notice must be given in good faith and
the party giving such notice pursues the resolution of the dispute with
reasonable diligence. The amount of compensation and benefits paid to the
Executive during such period of dispute shall be subject to recovery if the
Company prevails on the dispute.

7.         Future Services and Compensation

A.         If a Payment Event has occurred, after which Severance Compensation
has been paid in accordance with Section 5 hereof, the Executive agrees:

     (1)  To refrain from entering into competition with the Company or from
working for a competitor of the Company for a period of one year following the
date he gives notice of the Termination Event, and

     (2)  To provide such consulting services as may be reasonably requested by
the Company for a period of one year following the date he gives notice of the
Termination Event.

B.         As compensation to the Executive for his promises in Section 7A
hereof, the Company agrees to cause the following actions to be carried out:

     (1)  As respects the status of the Executive as a participant in the
Company's Officers' Supplemental Retirement Plan, see the Officers' Supplemental
Retirement and Deferred Compensation Plan as amended and restated effective
August 1, 1984 signed December 1998.

     (2)  As respects the status of the Executive as a participant in the
Company's Officers Insurance Agreement:

          (i)  Cause such coverage to remain in force until the Executive
obtains life insurance coverage from a subsequent employer, or for a period of
three years from the termination date, whichever comes first.

     (3)  If the Executive has less than ten years of service as of the
Termination Date, the Company shall also pay to the Executive a lump sum amount,
in cash, equal to the excess of (a) the actuarial value of the benefits the
Executive would commence receiving on his 65th birthday under the Pension Plan
of Central Vermont Public Service Corporation and its subsidiaries in effect at
the Termination Date (the "Plan"), calculated as if the Executive had ten years
of service with the Company, over (b) the actuarial value of the benefits
actually payable to the Executive under the Plan commencing on his 65th
birthday.

     (4)  As respects the status of the Executive as a participant in any health
or disability insurance plan in which the Executive was participating as of the
Termination Date, grant the Executive a leave of absence for three years and
cause the Executive's participation in said health or disability insurance plan
or plans to continue during his leave of absence.

C.         It is agreed that this Agreement will supersede any other separation
plan or practice maintained by the Company for its officers to the extent there
is any conflict. Compensation earned but deferred under terms of its Management
Incentive Plan or any other executive compensation plan which the Company may
institute hereafter shall specifically be paid to the Executive.

8.         Certain Additional Payments by the Company

A.         Anything in this Agreement to the contrary notwithstanding, but
subject to Section 8H, in the event that this Agreement shall become operative
and it shall be determined (as hereafter provided) that any payment (other than
the Gross-Up payments provided for in this Section 8) or distribution by the
Company or any of its subsidiaries to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, stock appreciation right or similar right, restricted stock, deferred
stock or the lapse or termination of any restriction on, deferral period or the
vesting or exercisability of any of the foregoing (a "Payment"), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) by reason of being considered "contingent on a change in
ownership or control" of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment or payments (collectively, a "Gross-Up
Payment"). The Gross-Up Payment shall be in an amount such that, after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax and any income tax imposed upon
the Gross-Up Payment, the Executive shall retain an amount of Gross-Up Payment
equal to the Excise Tax imposed upon the Payment.

B.         Subject to the provisions of Section 8F, all determinations required
to be made under this Section 8, including whether an Excise Tax is payable by
the Executive and the amount of such Excise Tax and whether a Gross-Up Payment
is required to be paid by the Company to the Executive and the amount of such
Gross-Up Payment, if any, shall be made by Arthur Andersen or any successor
entity or by such other nationally recognized accounting firm (the "Accounting
Firm") selected by the Executive with the consent of the Company, which consent
will not be unreasonably withheld. The Executive shall direct the Accounting
Firm to submit its determination and detailed supporting calculations to both
the Company and the Executive within 30 calendar days after the Change of
Control or the Termination Event, if applicable, and any such other time or
times as may be requested by the Company or the Executive. If the Accounting
Firm determines that any Excise Tax is payable by the Executive, the Company
shall pay the required Gross-Up Payment to the Executive within five business
days after receipt of such determination and calculations with respect to any
Payment to the Executive. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Company and the Executive an opinion that the
Executive has substantial authority not to report any Excise Tax on his federal,
state or local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that a Gross-Up Payment which will not have been made by the Company
should have been made (an "Underpayment'), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 8F and the Executive thereafter is
required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible. Any such Underpayment shall
be promptly paid by the Company to, or for the benefit of, the Executive within
five business days after the receipt of such determination and calculations.

C.         The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 8B. Any determination by the Accounting Firm as to the
amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.

D.         The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive's federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.

E.         The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section 8B
shall be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company shall reimburse the Executive the full amount of such
fees and expenses within five business days after receipt from the Executive of
a statement thereof and reasonable evidence of his payment thereof.

F.         The Executive shall notify the Company in writing of any claim, by
the Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment or any additional
Gross-Up Payment. Such notification shall be given as promptly as practicable
but no later than l0 business days after the Executive actually receives notice
of such claim and the Executive shall further apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid (in each
case, to the extent known by the Executive). The Executive shall not pay such
claim prior to the earlier of (x) the expiration of the 30-calendar-day period
following the date on which he gives such notice to the Company and (y) the date
that any payment or amount with respect to such claim is due. If the Company
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:

 i. provide the Company with any written records or documents in his possession
    relating to such claim reasonably requested by the Company;

 ii.  take such action in connection with contesting such claim as the Company
      shall reasonably request in writing from time to time, including without
      limitation accepting legal representation with respect to such claim by an
      attorney competent in respect of the subject matter and reasonably
      selected by the Company;
 iii. cooperate with the Company in good faith in order to effectively contest
      such claim; and
 iv.  permit the Company to participate in any proceedings relating to such
      claim;

provided

, however, that the Company shall bear and pay directly all costs and expenses
(including interest and penalties) incurred in connection with such contest and
shall indemnify and hold harmless the Executive, on an after-tax basis, for and
against any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such contest and payment of costs and
expenses. Without limiting the foregoing provisions of this Section 8F, the
Company shall control all proceedings taken in connection with the contest of
any claim contemplated by this Section 8F and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim (provided, however, that the
Executive may participate therein at his own cost and expense) and may, at its
option, either direct the Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay the tax claimed and sue for a refund, the Company shall advance
the amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income or other tax, including interest or penalties with respect
thereto, imposed with respect to such advance; and provided further, however,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which the contested amount
is claimed to be due is limited solely to such contested amount. Furthermore,
the Company's control of any such contested claim shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.



G.         If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 8F, the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company's complying with the
requirements of Section 8F) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 8F, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Company to
the Executive pursuant to this Section 8.

H.         Notwithstanding any provision of this Agreement to the contrary, if
(i) but for this sentence, the Company would be obligated to make a Gross-Up
Payment to the Executive, and (ii) either (a) the aggregate "present value" of
the "parachute payments" to be paid or provided to the Executive under this
Agreement or otherwise does not exceed 1.10 multiplied by three times the
Executive's "base amount," or (b) the Executive's termination of employment
constitutes a Voluntary Termination Event, then the payments and benefits to be
paid or provided under this Agreement will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any payment
or benefit to the Executive, as so reduced, constitutes an "excess parachute
payment." For purposes of this Section 8H, the terms "excess parachute payment,"
"present value," "parachute payment," and "base amount" will have the meanings
assigned to them by Section 280G of the Code. The determination of whether any
reduction in such payments or benefits to be provided under this Agreement is
required pursuant to the preceding sentence will be made at the expense of the
Company, if requested by the Executive or the Company, by the Accounting Firm.
The fact that the Executive's right to payments or benefits may be reduced by
reason of the limitations contained in this Section 8H will not of itself limit
or otherwise affect any other rights of the Executive other than pursuant to
this Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 8H, the Executive will be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this Section 8H. The
Company will provide the Executive with all information reasonably requested by
the Executive to permit the Executive to make such designation. In the event
that the Executive fails to make such designation within l0 business days of the
Termination Date, the Company may effect such reduction in any manner it deems
appropriate.

9.         Arbitration In the event of any dispute arising between the parties
to this Agreement, the parties agree that such controversy shall be settled by
arbitration, in accordance with the rules of the American Arbitration
Association applicable to employee benefit cases. If the parties are unable to
agree upon a mutually acceptable arbitrator, then one arbitrator shall be named
by each party involved in the dispute, with an additional arbitrator to be
chosen by the other named arbitrators. In the event the arbitrator finds that
either party has breached its obligation under this Agreement, the arbitrator
may award such amount as is necessary to remedy such breach.

10.         Withholding Distribution of any benefit payments under this
Agreement will be reduced for the amounts required to be withheld pursuant to
any government law or regulation with respect to taxes or similar provisions.

11.         State Law This Agreement shall be construed under the laws of the
State of Vermont.

12.         Revocability This Agreement may be revoked or amended in whole or in
part only by a writing signed by both parties hereto.

13.         Validity The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

ACKNOWLEDGEMENT OF ARBITRATION

           The parties to this Agreement acknowledge the arbitration provision
of this Agreement, and acknowledge that no lawsuit may be brought by either
party concerning any dispute that may arise which is covered by the arbitration
provision, unless it involves a question of constitutional or civil rights, and
that such dispute shall be submitted to arbitration in accordance with the
arbitration provision as set forth in Paragraph 9.

           DATED at Rutland, Vermont this 15th day of April, 2002.

IN PRESENCE OF:

                                           


Witness  

                                                    


Jean H. Gibson
CENTRAL VERMONT PUBLIC SERVICE CORPORATION      

                                           


Witness  

                                                    


Frederic H. Bertrand
Chairman of the Board